Citation Nr: 1206431	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from at least September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran was afforded a videoconference hearing before the Board in January 2010.  A transcript is associated with the record.  

This appeal was previously before the Board in March 2010, at which time it was remanded for additional development to include obtaining a VA examination and outstanding treatment records.  The Veteran was afforded a VA examination in May 2010, and outstanding VA treatment records were obtained.  This appeal was most recently remanded by the Board in November 2010 in order to afford the Veteran a supplemental statement of the case for newly received evidence.  In December 2011 such supplemental statement of the case was issued.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remands with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of such symptoms as a depressed mood, anxiety, weekly panic attacks, and nightmares, and results in occupational and social impairment with reduced reliability and productivity. 



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In February 2005 and June 2006, the Veteran was notified of the information and evidence needed to substantiate and complete the issue on appeal.  Additionally, the June 2006 letter provided him with the general criteria for the assignment of effective dates and initial ratings.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, he bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, complete notice was not issued prior to the July 2005 adverse determination on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claim on several occasions, most recently in December 2011.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  The Veteran's service treatment records, as well as VA treatment records, and private psychological evaluations are of record.  The Veteran has also been afforded VA psychiatric examinations, most recently in May 2010.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal.  Thus, the Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which provides a 30 percent rating for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA treatment records January 2005 to September 2009 show that the Veteran was treated for such symptoms as depression, anger, irritability, sleep difficulties to include nightmares and insomnia, hypervigilance, and intrusive memories.  He reported that he was easily angered, and had some concentration and memory problems.  He indicated that his wife was his only friend, and that they were emotionally distant.  He was assessed as having a Global Assessment of Functioning (GAF) score as low as 45.  His treatment included Celexa and Trazadone.  

At his May 2005 VA psychiatric examination the Veteran reported experiencing nightmares approximately twice a week, difficulty falling and staying asleep, and occasional night sweats.  The Veteran indicated his preference to be alone.  The Veteran explained that he was quick-tempered, and as such, tried to avoid confrontation.  For example, he indicated that he walked away from conflict.  The Veteran reported experiencing intrusive memories during the day, and he indicated that they were triggered by hearing loud noises or seeing wooded areas.  The Veteran reported that he did not engage in any hobbies.  He explained that although he enjoyed hunting prior to service, he no longer enjoyed carrying a weapon or being in the woods.  The Veteran indicated that he was depressed in the past, but that his motivation was fair and his energy was good.  The Veteran reported that he had recently completed serving time for aiding and abetting falsifying a tax record while working as an accountant.  The Veteran explained that he had worked as a self-employed accountant for thirty years until his federal charge, and since his release, he was employed as an accountant for a small business.  The Veteran reported that he had been married to his wife for 36 years, and that they did not have children.  The Veteran reported that he socialized at work, attended church with his wife, and belonged to several organizations; however, he did not otherwise socialize.  He reported experiencing difficulty with concentration when he read the newspaper.  

In sum, the examiner indicated that the Veteran reported experiencing nightmares once or twice weekly, insomnia, occasional night sweats, occasional intrusive memories, avoidance of crowds, social isolation, mild hypervigilance, an exaggerated startle response, irritability, and a loss of interest in hunting.  Additionally, the examiner commented that the Veteran had a stable marital and occupational history up until his tax fraud charges and time served.  Since then, the Veteran had again obtained employment, and described living in what was a very quiet, somewhat isolated lifestyle, in that he had not cultivated any interests or hobbies since service, and he did not associate with friends outside of work associates.  

On examination, the Veteran was neatly groomed and pleasant; however, his mood was anxious and his affect was somewhat constricted.  The Veteran denied hallucinations and suicidal ideation, and there was no evidence of delusional thinking.  The Veteran reported experiencing homicidal thoughts in passing, with no intent or plan to act on them.  The Veteran was oriented in all spheres and his long-term memory was good, while his short-term memory was excellent.  His reasoning was considered somewhat concrete in that he struggled to interpret proverbs and had a somewhat literal comprehension.  His judgment was appropriate.  The Veteran appeared to experience difficulties with concentration.  He also appeared anxious, emotionally detached, and concerned regarding his ability to control his temper.  He was somewhat inhibited and constrained in his self expression and development of interests and relationships.  The Veteran was diagnosed as having PTSD and assessed with a GAF score of 62.  He was considered capable of performing activities of daily living with no difficulty, and able to manage his affairs and VA benefits.  

In July 2006 the Veteran was afforded another VA psychiatric examination.  The Veteran reported experiencing partial remission of his depression, which the examiner commented was due to compliance with his medication management, with VA treatment records showing that he was prescribed Citalopram and Trazadone for anxiety and depression.  The Veteran reported that since his previous examination he had not experienced additional legal difficulties.  He reported a history of an embezzlement charge in the 1980s and a tax fraud charge in the 2000s.  The Veteran reported that he worked full time as an office manager at a lube center and car wash.  The Veteran reported that he often became angry while at work, as when someone removed something from his desk without asking.  The Veteran reported that he had not been disciplined at work, and indicated that he guarded his words and tried to retreat to his office when he became upset.  The Veteran indicated that his supervisor was also a veteran, and fairly sympathetic towards his difficulties with anger management.  The Veteran approximated that he had difficulty with his anger three or four times since 2004.  The Veteran denied having any altercations with customers, and denied using sick leave or absences due to symptoms of depression or anxiety.  In describing his marital relationship, at that time of 38 years, the Veteran reported it was good, but that there was emotional distancing.  The Veteran indicated that he had very few friends, and described these relationships as emotionally distant.  

On examination, the Veteran had good personal hygiene, and appeared to be alert and oriented in all spheres.  The Veteran appeared to be generally cognitively intact and of average or better intellectual ability.  The Veteran reported that with medication his depression had significantly reduced, and was a two of ten on a scale with ten as the worst.  The Veteran's affect was observed to be anxious and incongruent with his reported mood.  He denied suicidal ideation, auditory and visual hallucinations.  The Veteran's thought process was linear and coherent, and there was no evidence that he was responding to internal stimuli.  Insight and judgment appeared good, and the Veteran reported that he was able to complete all activities of daily living independently.  The Veteran reported that he worked occasionally in accounting, and denied any significant difficulties managing money or in accounting.  He appeared competent to manage his own finances.  

In sum, the Veteran continued to report reexperiencing of his traumatic combat related events in the form of recurrent and intrusive distressing thoughts and images related to these events approximately three times a week, sometimes while at work.  He reported recurrent distressing nightmares approximately twice per week.  He endorsed intense psychological and physiological distress upon exposure to cues that reminded him of stressor events.  The Veteran endorsed persistent avoidance of stimuli associated with the traumatic events, and a numbing of general responsiveness.  The Veteran reported avoiding conversations, activities, people and places that aroused recollections of traumatic events.  He also reported diminished interest and participation in significant activities, explaining that he no longer enjoyed hunting or fishing.  The Veteran reported feeling detached and estranged from others, such that he had no close friends and indicated that his relationship with his wife was emotionally distant.  The examiner noted an observable restricted range of affect.  In addition, the Veteran reported persistent symptoms of increased arousal.  He stated that he slept five to six hours, waking approximately two times nightly.  He reported increased irritability, and indicated that on three or four occasions he had verbal arguments with coworkers while working, such that he left the room and went to his office.  He reported difficulties with concentration, hypervigilance, and an exaggerated startle response.  He indicated that he had difficulty with anger management, and that he did not own a weapon because he feared his own temper.  

The examiner indicated that the Veteran's symptoms had been present since his previous examination without any significant remissions, and continued to cause a moderate level of impairment in social functioning.  The Veteran had reported emotionally distant relationships even with those closest to him, namely his wife and mother in law.  The Veteran reported that his wife and mother in law became irritated when he did not react quickly enough, but that he found himself unable to react quickly because he desired to do the right thing and feared making mistakes.  The Veteran had no friends and did not participate in social activities.  

In addition, the Veteran's symptoms caused mild impairment at work.  The Veteran reported that he had several verbal altercations with coworkers at the office, but that this had not resulted in formal disciplinary action.  He reported that he occasionally experienced intrusive thoughts at work which caused his mind to wander and that he had to take a break and leave the room to get rid of the thoughts, and that he occasionally worked extra to make up for these work delays.  Generally speaking, the Veteran's occupational impairment appeared to be mild.  In addition, the Veteran reported having a mild level of depression, with decreased concentration, and mildly decreased interest in previously pleasurable activities.  He denied difficulty with energy or appetite levels, and he denied current suicidal or homicidal ideation, and auditory or visual hallucinations.  The examiner considered the depressive symptoms as likely as not secondary to his chronic PTSD.  The Veteran was assessed as having a GAF score of 60.  He was considered capable of independently completing activities of daily living and managing his own finances.

The Veteran submitted a January 2007 psychological evaluation by David Kabel, D.O.  The Veteran reportedly endorsed a number of PTSD-related symptomatology, to include reexperiencing symptoms, intrusive memories and nightmares related to his in-service experiences.  The Veteran reported that he felt anxious, but attempted to suppress such feeling.  He described his nightmare of waking up lying in a body bag that was being zipped closed.  He indicated that his reoccurring thoughts were about others who died or were wounded, and his reoccurring memory was about being on patrol when an individual in his company stepped on a landmine, and two people were killed.  The Veteran reported that he did not keep weapons because he feared that if he saw a Vietnamese person or those who he believed were responsible for his time served on tax fraud, then he would kill them.  The Veteran indicated that he experienced signs of hyperarousal, and was startled by loud noises or others walking up behind him.  He reported that he sometimes jumped for cover when there were loud noises.  He indicated that he avoided crowds and would like to live in a small cabin in the woods.  The Veteran reported avoiding watching the news or movies related to wartime themes.  The Veteran indicated that he experienced emotional numbing, in particular when he was angry, and that he feared otherwise he would become violent.  

In addition, the Veteran experienced significant depressive symptoms.  He indicated that he had been laid off from his job the previous year, and was increasingly depressed, finding he cried easily and had increased irritability.  He reported sleeping poorly and that his Trazadone had been increased.  The Veteran was anhedonic.  His energy level was low and he reported feeling constantly run down.  The Veteran reported that his concentration was all right, and that his appetite had increased.  He indicated experiencing thoughts that his life was not worth living, particularly during the previous months during which time he had not found work.  The Veteran reported experiencing suicidal ideation, although he denied a plan or intent to hurt himself.  The Veteran reported that such thoughts had occurred in the past as well, when he felt down or experienced a flashback.  The Veteran did not have a history of suicide attempts.  The Veteran denied symptoms of mania or manic episodes.  He endorsed generalized anxiety, and indicated that he was particularly anxious when around others or in confined spaces.  Regarding psychotic symptoms, the Veteran reported that he sometimes thought he heard loud explosions, and that at night, he at times saw people moving in his peripheral vision.  The Veteran indicated that he was "paranoid" in that he thought people in the small town where he had spent most of his life were talking about him ever since his conviction for tax falsification in 2002.  He described feeling as if he was living under glass and people were thinking badly of him.  

On mental examination, the Veteran's speech was normal in rate, tone and fluency and his thought process was goal-directed and basically logical, although dominated by angry and depressive themes.  He was oriented to person, place, time and purpose of the interview.  The Veteran was able to interpret proverbs in an abstract fashion.  Socially, the Veteran reported that he was isolated, having some former co-worker friends who he did not see very much, rarely seeing his family, and no longer belonging to groups and organizations which he was part of when he owned a business.  He reported rarely attending religious services.  The Veteran had a significant increase in his depression since being laid off from work in August 2006.  The Veteran was assessed as having a GAF score of 50 to 55, reflecting his social isolation and suicidal thoughts.  

In September 2007 a letter from JJ's Auto Spa was received indicating that the Veteran had worked there for several months as an internal accounting manager.  The owner indicated that although the Veteran's skills were adequate to perform the tasks it became apparent that the pressure of the work was taking a toll on the Veteran's peace of mind as he became increasingly unsettled.  The owner indicated that work that had been completed well in the beginning of his employment, was later performed at a much less accurate level.  The owner indicated that stress caused the Veteran to experience periods of anger and frustration, and in the Veteran's health interests and in order to ensure more accurate accounting, the Veteran was reluctantly released.  

The Veteran was afforded another VA psychiatric examination in January 2008.  The Veteran reported having low self-esteem because he lost his job.  He felt sad and as if everyone was against him, and no one cared about him.  He reported sleep problems, and the examiner noted that he described insomnia including initial and middle insomnia.  He averaged three to four hours of sleep nightly.  He reported that prior to losing his job he averaged six hours nightly.  He indicated that he had a short temper and an "attitude."  The Veteran reported working hard to manage himself, and had reportedly developed coping skills to manage his anger over the years.  The Veteran reported that he avoided people in general.  He indicated that he experienced occasional nightmares and that these occurred approximately weekly.  The Veteran reported that he had been laid off in August 2006 from his previous work as an office manager for a lube center and car wash because he was having trouble getting along with people.  The Veteran reported that he and his wife argued, and that there was emotional distancing.  He reported having few friends, and keeping to himself.  The Veteran was able to complete normal activities of daily living without significant impairment, and reported that he spent his time looking for work, mowing the lawn, and keeping up the house.  

The examiner indicated that the Veteran presented as nervous, although articulate, verbal, and generally cooperative.  Rapport was moderate.  He had fair social skills, and was of average intelligence.  His thought processes were logical, coherent and relevant.  He was well-oriented to time, place, person and situation, and his reasoning was good.  His affect was anxious and mildly depressed.  The Veteran was somewhat restless during the examination.  His fund of general knowledge and verbal comprehension were good, and his concentration and memory appeared grossly intact.  In sum, the Veteran reported general anxiety, nightmares, and irritability.  He stated that he thought he saw movements when nothing was there; however, he denied frank psychotic symptoms.  The examiner commented that this appeared related to the Veteran's hypervigilance associated with PTSD.  The Veteran reported experiencing depression.  He also reported having an increased appetite, and feelings of fatigue and worthlessness.  He described passive suicidal ideation, but no intent to act and no history of attempts.  He showed signs of social difficulties, although he had a long-term marriage.  He had few friends and tended to keep to himself.  The Veteran was at that time unemployed, relating to PTSD as well as to interpersonal problems, and to having been charged twice and imprisoned once for crimes related to his profession.  PTSD symptoms included intrusive thoughts, nightmares approximately weekly, avoidance of these thoughts and other veterans or topics reminding the Veteran of Vietnam, a diminished interest, detachment, and limited affect.  The Veteran reported experiencing sleep disturbances, mild anger problems, and an exaggerated startle response.  The examiner assessed the Veteran as having a GAF score of 60, and considered him competent for VA purposes and capable of managing his funds independently.  The examiner opined that the Veteran's depressive symptoms were more likely than not related to recent psychosocial stressors, and less likely than not associated with his experience in Vietnam.  

A February 2008 psychological evaluation by Dr. Kabel indicated that the Veteran continued to have reexperiencing symptoms such as intrusive memories and nightmares.  He had hyperarousability manifest in a number of ways, to include jumping for cover when there was a loud noise, and sitting with his back to the door.  He exhibited avoidance behavior including avoiding films, stories or news regarding wartime themes.  He also reported experiencing emotional numbing particularly related to anger because he was afraid that he would become violent otherwise.  The Veteran reported that he no longer hunted or was around firearms, and indicated that he was angry enough at some people to kill without remorse.  The Veteran reported that he had worked in another accountant's office until December 2007, but that he considered his employer over-controlling, such that he felt diminished and angry, and he left rather than confront his employer for fear he would lose his temper and hurt someone.  The Veteran reported that his anxiety was worse, and occurred when he drove or left his house.  The Veteran reported that his wife had driven him to the interview, and that at a stoplight when someone honked he nearly got out of the car to confront that individual.  The Veteran reported that he could tolerate being social if it was just he and his wife, or his wife and one other couple.  He indicated that he did not have any friends with whom he spent time on a one-to-one basis.  The Veteran reported that he and his wife went out to eat and he was generally comfortable with that.  The Veteran reported depression and irritability over the previous few months.  He indicated that with Trazadone he was sleeping approximately six hours a night.  He reported that he continued to experience nightmares approximately once or twice a week.  The Veteran reported that his wife told him that he often forgets things, and the Veteran indicated upon reflection that he was having trouble with forgetfulness and task completion at work.  The Veteran initially reported that his energy was all right, although he then indicated that he was not as motivated as he should be to walk or exercise, and that he sat around the house more than he should.  The Veteran reported feeling as if life was not worth living, although he denied suicidal thoughts.  

The Veteran was appropriately dressed and groomed.  He was cooperative.  His mood was anxious, and his affect congruent.  The Veteran reported angering easily and being constantly worried that he might hurt someone if he allowed his temper to get out of control.  His speech was of a normal rate, tone, and fluency.  His thought process was goal directed and basically logical though dominated by angry themes.  He was oriented to all spheres.  Memory, concentration and abstract thinking were not formally tested.  Insight and judgment were considered fair by history.  Regarding daily activities, the Veteran reported spending most of his day around the house and that he experienced trouble being motivated to do chores or exercise.  The Veteran only socialized with his wife, a long-time friend from Vietnam whom he did not see often, and a couple with whom he was comfortable.  He did not belong to any groups, clubs, or organizations and had no active religious affiliations.  Occupationally, the Veteran had worked for approximately three months until December 2007 when he left his work due to stress increasing his PTSD symptoms.  The Veteran was assessed as having a GAF score of 55, predominantly for social isolation and a high level of interference with functional activities particularly from PTSD symptoms.  Dr. Kabel indicated that since the previous examination the Veteran had experienced a worsening of symptoms associated with the stress of trying to function in a competitive work environment.

At his January 2010 hearing, the Veteran's PTSD symptomatology was discussed.  The Veteran indicated that although he and his wife had been married for forty-one years, they had experienced multiple separations over the years, during which the Veteran would call his spouse and threaten suicide.  He explained that he did not want to be around others.  The Veteran reported experiencing anxiety and panic attacks up to three times a week.  The Veteran indicated that he was again self-employed as an accountant, and that the computer programs assisted him in not having to track the numbers in his head.  The Veteran's wife indicated that the Veteran's memory had worsened in the previous year, giving as an example his forgetfulness regarding where he placed furnace filters.  The Veteran gave the example of forgetting to pick up what he was requested to get at the store, and his spouse indicated that he also picked up the wrong items.  The Veteran indicated that he continued to experience anger, and described getting away from everyone and biting his tongue or hitting something when he was upset.  The Veteran indicated that he did not keep weapons in his house, but that if he did, there were two people who he would shoot between the eyes without remorse.  The Veteran reported that this was one of the reasons that he did not have a weapon.  

Pursuant to remand instructions the Veteran was most recently afforded a VA examination in May 2010.  The Veteran's history was reviewed and in particular a September 2009 treatment note which indicated that the Veteran reported doing fairly well, denied feeling depressed, and denied irritability and mood swings.  The treatment note showed that the Veteran reported eating and sleeping well, although he reported occasional nightmares.  He denied hopelessness, new stressors, manic symptoms, suicidal or homicidal ideation, alcohol or drug abuse.  He indicated that he was working as an accountant from home.  Review of his mental status examination according to the earlier treatment note revealed a calm and cooperative individual with no psychomotor agitation or retardation, with good eye contact, and with speech that was within normal limits in tone, volume and rate.  The Veteran's mood was "good," his affect was full with an appropriate range, his thought process was logical and goal directed, and his thought content did not reveal suicidal or homicidal ideation or delusions.  His insight and judgment were good.  The Veteran was to continue on Celexa and Trazadone, which he had been taking fewer than prescribed, and had not refilled his medications since October 2009.  The Veteran's psychosocial history indicated that he was semi-retired but working approximately 25 hours each week, and that he spent a lot of time caring for his wife who was diabetic.  The Veteran's marital relationship was generally described as close and supportive, and their fights had reportedly decreased.  The Veteran reported that he had occasional contact with one brother and one sister.  The Veteran reported having no social relationships because he did not care to be around others.  The Veteran indicated that he worked in the yard or around the house.  

On mental status examination, no impairment of thought process or communication was noted.  Regarding delusions, hallucinations, and their persistence the Veteran indicated that he would hear his name called and when he responded his wife would inform him that she had not called him.  The Veteran described this as occurring daily.  As such, the Veteran reported that he was unsure why his mental health documentation indicated no audio or visual hallucinations because he had told his psychiatrist.  The Veteran also endorsed "thinking he sees someone move like a shadow" when there was no one present, occurring approximately twice weekly.  The Veteran was observed to make appropriate eye contact.  The Veteran denied suicidal or homicidal ideation, plan or intent.  His ability to maintain minimal personal hygiene and other basic activities of daily living was intact, and he was oriented to person, place and time.  Regarding his memory loss or impairment the Veteran reported that compared to his age and peers he believed his memory was approximately the same, although he did forget things at the store.  The Veteran denied obsessive or ritualistic behaviors that interfered with routine activities.  His rate and flow of speech was within normal limits.  He denied panic attacks.  When asked to rate his depression, depressed mood or anxiety on a scale where 10 indicated he was extremely depressed, the Veteran indicated that his mood was a 7 of 10 nearly daily.  Regarding anxiety, the Veteran reported it was a 5 on a scale to 10, where 10 represented "extremely anxious," and such mood occurred 3 to 4 times weekly.  Nothing significant was noted regarding impaired impulse control and its effect on motivation or mood.  The Veteran's sleep impairment, and interference with daytime activities was assessed as a 6.5 on a scale to 10.  

The examiner's assessment of PTSD symptoms as mentioned by the Veteran included persistent avoidance of triggers and numbing as evidence by diminished interest or participation in activities, and feelings of detachment or estrangement from others.  In addition, there were persistent symptoms of increased arousal involving difficulty falling or staying asleep, irritability or outbursts of anger, and an exaggerated startle response.  All symptoms lasted greater than a month.  Depression symptoms included a daily depressed mood, diminished interest or pleasure in activities, and insomnia or hyperarousal.  As such, the examiner assessed depression not otherwise specified, and anxiety not otherwise specified, and assigned a GAF score of 60.  The examiner indicated that the Veteran's self-care was intact, that he reported doing a good job as a contract accountant, that he described his family relationships as "pretty good right now," and that socially he preferred to be alone, but that he talked to a group of several other Vietnam veterans approximately monthly.  The Veteran preferred to be at home engaging in solitary activities because he did not like to be around others.  The examiner indicated that the Veteran was capable of handling money and managing his financial affairs effectively to include paying bills.  

In summary, the examiner indicated that there was an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to symptoms, but generally satisfactory functioning, with routine behavior and self-care, and normal conversation.  PTSD symptoms were noted to require continuous medication per psychiatry, although the Veteran was not taking the prescribed doses, as discussed above.  The psychiatrist indicated that the Veteran had not endorsed symptoms sufficient for a PTSD diagnosis at that interview, and had not mentioned any reexperiencing symptoms.  According to a previous psychiatric note the Veteran had reported his nightmares were under control.  The examiner indicated that it was possible the Veteran's symptoms had remitted.  The examiner also indicated that Veteran had reported his relationship with his wife improved over the years because he was less irritable such that they fought less often.  

In February 2010 another psychiatric evaluation from Dr. Kabel was received.  Dr. Kabel indicated that the Veteran had re-experiencing and hyperarousability symptoms, and avoidance behaviors as noted in previous evaluations.  He also had emotional numbing which was in some ways a coping mechanism to avoid acting out angry thoughts.  The Veteran reported having informed the VA of his continued symptoms to include nightmares, significant social anxiety, and mood instability to include thoughts of suicide during emotional crises.  The Veteran reported that most recently he was coping with sorrow related to difficulties that PTSD had created in his marital relationship.  He considered that his PTSD created tension between them, including during times when they separated.  The examiner discussed how to promote open communication and reviewed cognitive techniques in order to improve the Veteran's marriage, and to reduce problematic behaviors such as anger and irritability.  Dr. Kabel did not perform a formal mental status examination, yet indicated that there did not appear to be any significant interval changes since the previous examination in 2008.  Dr. Kabel indicated that there were few interval changes in the Veteran's social functioning since 2008, but that he continued to socialize with his wife and a long-time friend, and did not belong to any groups, clubs or organizations, and had no active religious affiliations.  Dr. Kabel indicated that the Veteran's diagnoses were PTSD, chronic, moderately severe to severe, and major depression, recurrent, moderately severe, and assessed the Veteran as having a GAF score of 50 to 55, predominantly for social isolation.  Dr. Kabel indicated that the Veteran's prognosis remained guarded, and that his symptoms had remained static since the previous examination two years earlier.  He indicated that the Veteran might receive some benefit from changes in his therapy or medication regimen, but that the combination of PTSD and major depression were notoriously difficult to control.  

In June 2010 a statement from the Veteran's wife was received, wherein she described changes she witnessed following his return from service, and of import to this appeal, his current behaviors.  She indicated that the Veteran had nightmares almost nightly, and would awake and go into the den where he stayed for most of the remainder of the night.  She reported that there were times when the Veteran would ask her what she wanted, and when she informed him that she had not called him, he would insist that she had and would become angry.  Also, she described instances when they would be talking and the Veteran would suddenly ask who was there, and when she informed him that she did not see anyone, he would become quiet.  She indicated that at times the Veteran became so depressed that he did not do anything but talk about others dying in Vietnam and how he should have died there.  In addition, she indicated that she knew there were two or three people the Veteran would kill if he had a gun.  His wife indicated that the Veteran talked in his sleep, although when she told him that, he denied it.  She indicated that the Veteran might downplay his symptoms when talking with doctors, but that she wanted to write about how he truly acted.   

Review of the record suggests that the Veteran's friendships are currently limited to his wife and a long-time friend who he sees infrequently, such that he is socially isolated.  The record also reflects that the Veteran's psychiatric symptoms include sleep problems, nightmares, irritability, depression, anxiety, hypervigilance, difficulty concentrating and with his memory, and occasional visual and auditory hallucinations, associated with his hyperarousal.  The majority of the Veteran's GAF scores have been between 45 to 62, indicative of serious to moderate symptoms.  Based on the entire record, the Veteran's GAF scores appear consistent with moderate to serious occupational and social impairment.  

The Board finds the evidence sufficient to support a 50 percent disability rating but no higher for the Veteran's PTSD.  According to the treatment records, the Veteran has significant impairment due to such symptoms as social isolation, heightened anger and irritability, panic attacks, nightmares, and poor sleep.  He has reported few friends or interests beyond his wife, and has indicated that he believes his heightened irritability and anger problems were a factor in his marital separations over the years, as well as his occupational difficulty such that he was laid off from JJ's Auto Spa, but is now self-employed as an accountant part-time.  Finally, he has generally been assigned GAF scores between 45 and 62, indicative of serious symptoms.  In light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 50 percent rating is warranted for the Veteran's PTSD.

Nevertheless, the Board likewise finds the preponderance of the evidence to be against a 70 percent rating.  Although the Veteran has acknowledged homicidal ideation in that he stated that he would shoot certain individuals between the eyes without remorse, he has consistently denied homicidal plans and even indicated that he purposefully does not own a gun so that he could not act on his desire.  In addition, although he reported suicidal thoughts, especially during those times he separated from his wife, he has otherwise consistently denied suicidal ideation, and has not presented himself as a danger to himself or others.  Although he was charged with embezzlement in the 1980s and served time for federal tax fraud charges in the 2000s, he has not had legal difficulties during the pendency of this appeal.  He has denied any obsessive or compulsive rituals which interfere with routine activities, and his speech has not been intermittently illogical, obscure, or irrelevant at any time of record; according to the records, the Veteran's speech is normal.  He has also not reported near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; although he does have bouts of anger and irritability, he remains able to manage his own household.  All VA examiners who have treated the Veteran have considered him competent to manage his personal finances.  He has also not reported impaired impulse control (such as unprovoked irritability with periods of violence).  He has been alert and fully oriented at all times of record, with no bouts of delusional or psychotic thinking, although he had reported audio and visual hallucinations.  His personal appearance and hygiene have been within normal limits.  Although he has denied significant social interaction outside his home, he continues to have social interaction with his wife and one long-time friend.  

Overall, the Board finds a preponderance of the evidence to support an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD.  The Board has also considered whether to issue staged ratings pursuant to Fenderson, and finds that under the circumstances, staged ratings are not appropriate.  The 50 percent rating represents the most disabling the PTSD was during this period.  

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his PTSD that includes anxiety, intrusive thoughts, nightmares and sleep disturbance.  The Board is cognizant that was unemployed for several months after being laid-off from JJ's Auto Spa, and is currently self-employed part time, and partially retired.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports a disability rating of 50 percent, and no higher, for the Veteran's PTSD.  As the preponderance of the evidence is against a rating of 70 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 50 percent but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


